Event ID:2649121 Culture:en-US Event Name: Q3 2010 Audiovox Corporation Earnings Conference Call Event Date: 2010-01-12T15:00:00 UTC P: Operator;; C: Glenn Wiener;Audiovox Corporation;IR C: Patrick Lavelle;Audiovox Corporation;President, CEO C: Michael Stoehr;Audiovox Corporation;SVP, CFO P: Jim Barrett;CL King & Associates;Analyst +++ presentation Operator: Good day, ladies and gentlemen. And welcome to the Audiovox Corporation earnings conference call. My name is [Shameka] and I will be your coordinator for today.
